DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/20 have been fully read and considered but they are not persuasive. 
	The statutory double patenting rejection of claims 11-20 is withdrawn due to amendment.
However, now claims 11-20 are now rejected under nonstatutory double patenting rejection over US Patent Number 10,698,191.  Also, Applicant canceled claims 2 and 12 due to amendment.  
Thus, claims 1, 3-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 13-20 of U.S. Patent No. 10,698,191.
	Also, claims 1, 3-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16 of U.S. Patent No. 10,048,477.
	With regards to Applicant’s remarks about claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of US Patent 10,698,191. Applicant disagrees with the rejection but does not argue specifics and mentions that the rejection be held in abeyance until no other issues remain.  The Examiner respectfully disagrees and asserts that claims 1, 3-11 and 13-20 of present Application ‘057 are rejected as being unpatentable over claims 1, 3-11 and 13-20 of U.S. Patent No. 10,698,191 for reasons as stated in the rejection below.  Peruse the rejection below for elaboration.
	With regards to Applicant’s remarks about claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 and 16 of US Patent 10,048,477. Applicant disagrees with the rejection but does not argue specifics and mentions that the rejection be held in abeyance until no other issues remain.  The Examiner respectfully disagrees and asserts that claims 1, 3-11 and 13-20 of present Application ‘057 are rejected as being unpatentable over claims 1-10 and 16 of U.S. Patent No. 10,048,477 for reasons as stated in the rejection below.  Peruse the rejection below for elaboration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 13-20 of U.S. Patent No. 10,698,191. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present Application ‘057 disclose “a method for imaging a specimen along a desired x'-direction of the specimen, the method comprising: identifying a first feature of the specimen and a second feature of the specimen… determining an angle of offset based on the first feature and the second feature… rotating an image sensor… moving the specimen…”  Claim 1 of Patent ‘191 disclose “a method for imaging a specimen along a desired x'-direction of the specimen, the method comprising: rotating an image sensor such that pixel rows of the image sensor are substantially parallel with the desired x'-direction of the specimen… the specimen being angularly offset from an x direction of an XY translation stage on which the specimen is positioned, wherein the XY translation stage is movable in an x direction and a y direction relative to the image sensor; determining the angle of offset of the desired x'-direction as compared to the x-direction of the XY translation stage; and moving the specimen, using the XY translation stage, to one or more positions, along the desired x' direction”.  Claim 2 of Patent ‘191 discloses “determining an angle of offset… measuring… an x distance and y distance between a first focal feature and a second focal feature on the specimen aligned along and defining the desired x’ –direction”.  Thus, claim 1 of present Application ‘057 is anticipated by the combination of claims 1 and 2 of Patent ‘191.  
Claim 3 of present Application ‘057 is similar to claim 3 of Patent ‘191.  Thus, claim 3 of present Application ‘057 is anticipated by claim 3 of Patent ‘191.  Claim 4 of present Application ‘057 is similar to claim 4 of Patent ‘191.  Thus, claim 4 of present Application ‘057 is anticipated by claim 4 of Patent ‘191.  Claim 5 of present Application ‘057 is similar to claim 5 of Patent ‘191.  Thus, claim 5 of present Application ‘057 is anticipated by claim 5 of Patent ‘191.  Claim 6 of present Application ‘057 is similar to claim 6 of Patent ‘191.  Thus, claim 6 of present Application ‘057 is anticipated by claim 6 of Patent ‘191.  Claim 7 of present Application ‘057 is similar to claim 7 of Patent ‘191.  Thus, claim 7 of present Application ‘057 is anticipated by claim 7 of Patent ‘191.  Claim 8 of present Application ‘057 is similar to the combination of claim 8 of Patent ‘191.  Thus, claim 8 of present Application ‘057 is anticipated by claim 8 of Patent ‘191.  Claim 9 of present Application ‘057 is similar to claim 9 of Patent ‘191.  Thus, claim 9 of present Application ‘057 is anticipated by claim 9 of Patent ‘191.  Claim 10 of present 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of present Application ‘057 disclose “a microscope system comprising: a microscope; an image sensor… an XY translation stage that is movable in an X direction and a Y direction… a processor… identify a first feature of a specimen and a second feature of the specimen… determine an angle of offset based on the first feature and the second feature… rotate the image sensor, based on the angle of offset, relative to the specimen such that the pixel rows are substantially parallel with an x'-direction of the specimen placed on the XY translation stage and scan across the specimen in the x'-direction”.  Claim 1 of Patent ‘191 disclose “a microscope system comprising: a microscope; an image sensor… an XY translation stage that is movable in an X direction and a Y direction… a processor… rotate the image sensor relative to a specimen such that the pixel rows are substantially parallel with an x’-direction of the specimen placed on the XY translation stage... move the XY translation stage… determine the angle of offset… scan across the specimen in the x’ direction”.  Claim 12 discloses “determine… the angle of offset by measuring an x distance and a y distance between a first focal feature and a second focal feature on the specimen aligned along and thus defining the desired x’ direction”.  Thus, claim 11 of present Application ‘057 is anticipated by the combination of claims 11 and 12 of Patent ‘191.  
Claim 13 of present Application ‘057 is similar to claim 13 of Patent ‘191.  Thus, claim 13 of present Application ‘057 is anticipated by claim 13 of Patent ‘191.  Claim 14 of present Application ‘057 is similar to claim 14 of Patent ‘191.  Thus, claim 14 of present Application ‘057 is anticipated by claim 14 of Patent ‘191.  Claim 15 of present Application ‘057 is similar to claim 15 of Patent ‘191.  Thus, claim 15 of present Application ‘057 is anticipated by claim 15 of Patent ‘191.  Claim 16 of present Application ‘057 is similar to claim 16 of Patent ‘191.  Thus, claim 16 of present Application ‘057 is anticipated by claim 16 of Patent ‘191.  Claim 17 of present Application ‘057 is similar to claim 17 of Patent ‘191.  Thus, claim 17 of present Application ‘057 is anticipated by claim 17 of Patent ‘191.  Claim 18 of present Application ‘057 is similar to the combination of claim 18 of Patent ‘191.  Thus, claim 18 of present Application ‘057 is anticipated by claim 18 of Patent ‘191.  Claim 19 of present Application ‘057 is similar to claim 19 of .  

Claims 1, 3-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16 of U.S. Patent No. 10,048,477. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present Application ‘057 is similar to claim 1 and 2 of Patent ‘477 in that both claim 1 of present Application ‘057 and claim 1 of Patent ‘477 discloses a microscope method for imaging a specimen along a desired x’ -direction of the specimen that involves rotating image sensor and moving the specimen utilizing the XY translation stage, and determining an angle of offset.  And also, claim 2 of Patent ‘477 discloses the identification of the first and second feature of the specimen by measuring the distances between a first focal feature and a second focal feature for ascertaining the determination of the angle of offset, and claim 1 of present Application ‘057 discloses “identifying a first feature of the specimen and a second feature of the specimen; determining an angle of offset based on the first feature and the second feature”.  Thus, claim 1 of present Application ‘057 is anticipated by the combination of claims 1 and 2 of Patent ‘477. 
Claim 3 of present Application ‘057 is similar to claim 3 of Patent ‘477.  Thus, claim 3 of present Application ‘057 is anticipated by claim 3 of Patent ‘477.  Claim 4 of present Application ‘057 is similar to claim 4 of Patent ‘477.  Thus, claim 4 of present Application ‘057 is anticipated by claim 4 of Patent ‘477.  Claim 5 of present Application ‘057 is similar to claim 5 of Patent ‘477.  Thus, claim 5 of present Application ‘057 is anticipated by claim 5 of Patent ‘477.  Claim 6 of present Application ‘057 is similar to claim 6 of Patent ‘477.  Thus, claim 6 of present Application ‘057 is anticipated by claim 6 of Patent ‘477.  Claim 7 of present Application ‘057 is similar to claim 7 of Patent ‘477.  Thus, claim 7 of present Application ‘057 is anticipated by claim 7 of Patent ‘477.  Claim 8 of present Application ‘057 is similar to the combination of claims 2 and 8 of Patent ‘477 in that claim 2 of Patent ’477 discloses the measuring of the x and y distances and claim 8 of Patent ‘477 discloses the taking of mosaic of images.  Thus, claim 8 of present Application ‘057 is anticipated by the combination of claims 2 and 8 of Patent ‘477.  Claim 9 of present Application ‘057 is similar to claim 9 of Patent ‘477.  Thus, claim 9 of present Application ‘057 is 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of present Application ‘057 is similar to but broader than claim 16 of Patent ‘477.  Claim 11 of present Application ‘057 discloses a microscope system that includes a microscope, “an image sensor…”, “an XY translation stage…”, a processor… identify a first feature of a specimen and a second feature of the specimen... determine an angle of offset based on the first feature and the second feature… rotate the image sensor, based on the angle of offset, relative to the specimen… scan across the specimen in the x’ -direction”.  Claim 16 of Patent ‘477 discloses a microscope system that comprises a microscope, “an image sensor…”, “an XY translation stage”, “a specimen on said XY translation stage…movable in an x-direction and y-direction to move the specimen… wherein the specimen presents features along a x’ –direction that is angularly offset from the x-direction of the XY translation stage so as to define an angle of offset… the specimen further including a first focal feature and a second focal feature… a processor… rotate the image sensor…  scanning across the specimen in the desired x’ direction…”  Thus, claim 11 of present Application ‘057 is anticipated by claim 16 of Patent ‘477. 
Also, claim 11 of present application ‘057 is similar to claims 1 and 2 of Patent ‘477 for at least similar reasons as elaborated above for claim 16 of Patent ‘477, in that in that claim 1 of Patent ‘477 discloses a microscope method for imaging a specimen along a desired x’ -direction of the specimen that involves rotating image sensor and moving the specimen utilizing the XY translation stage, and determining an angle of offset.  And also, claim 2 of Patent ‘477 discloses the identification of the first and second feature of the specimen by measuring the distances between a first focal feature and a second focal feature for ascertaining the determination of the angle of offset, and claim 1 of present Application ‘057 discloses “identifying a first feature of the specimen and a second feature of the specimen; determining an angle of offset based on the first feature and the second feature”.  Thus, claim 11 of present Application ‘057 is anticipated by the combination of claims 1 and 2 of Patent ‘477.  
Claim 13 of present Application ‘057 is similar to claim 3 of Patent ‘477.  Thus, claim 13 of present Application ‘057 is anticipated by claim 3 of Patent ‘477.  Claim 14 of present Application ‘057 is similar to claim 4 of Patent ‘477.  Thus, claim 14 of present Application ‘057 is anticipated by claim 4 of .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488